 



EXHIBIT 10.67
FIRST AMENDMENT
TO THE
SECURITY AGREEMENT
      Commerce Energy, Inc. (Customer) and Tenaska Power Services Co. (“TPS”)
are Parties to the Security Agreement effective August 1, 2005 (“Agreement”).
Commerce Energy and TPS enter into this First Amendment to the Agreement (“First
Amendment”) effective March 7, 2006 (“Effective Date”).
      WHEREAS, Customer and TPS are Parties to the Agreement;
      WHEREAS, the Parties desire to amend the Agreement to clarify the
calculation of Customer’s Credit Exposure Ratio under the Agreement; and
      Now, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by both Parties, Customer and TPS
hereby agree as follows:
FIRST AMENDMENT

1.   Unless otherwise defined in this First Amendment, capitalized terms used in
this First Amendment shall have the same meaning as that Oven to such terms in
the Agreement.   2.   The Parties agree to amend Section 6 (1)(iii) of the
Agreement by inserting after the phrase “the current month,” and before the
phrase “plus” the following language:

“, including the Current Mark-to-Market Value of each Transaction as calculated
pursuant to the Master Agreement,”

3.   Unless expressly changed by this First Amendment, all other terms of the
Agreement shall remain in full force and effect.

4.   This First Amendment may be executed in multiple counterparts, including
facsimile counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

This First Amendment contains the entire agreement between the Parties with
respect to the subject matter of this First Amendment and supersedes any
previous understandings, commitments, or agreements, oral or written, with
respect to such subject matter of this First Amendment.
      WHEREFORE, the Parties acknowledge and agree to this First Amendment
effective as of the Effective Date.

                        COMMERCE ENERGY, INC    
 
               
By:
  /s/ Trudy Harper       By:   /s/ Steven S. Boss
 
               
NAME:
  Trudy Harper       NAME:   Steven S. Boss
TITLE:
  President       TITLE:   Chief Executive Officer

1